Citation Nr: 9920379	
Decision Date: 07/23/99    Archive Date: 07/28/99

DOCKET NO.  98-02 483	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to an increased rating for anxiety reaction, 
currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Richard A. Cohn, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1942 to 
September 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Muskogee, Oklahoma (RO) which denied entitlements to service 
connection for bilateral hearing loss and for tinnitus, and 
to an increased rating for anxiety, currently evaluated as 30 
percent disabling.


FINDINGS OF FACT

1.  There is no medical evidence linking the veteran's 
bilateral hearing loss with his period of active service.

2.  There is no medical evidence linking the veteran's 
tinnitus with his period of active service.

3.  The record includes all evidence necessary for the 
equitable disposition of the appellate issue pertaining to a 
disability rating for anxiety.

4.  The veteran's service-connected anxiety is manifested by 
symptomatology that most closely approximates but does not 
exceed occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment or mild memory loss (such as 
forgetting names, directions, recent events).


CONCLUSIONS OF LAW

1.  The veteran's claims of entitlement to service connection 
for bilateral hearing loss and for tinnitus are not well 
grounded.  38 U.S.C.A. § 5107 (West 1991).

2.  The criteria for assignment of an evaluation in excess of 
30 percent for anxiety reaction have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1-4.14, 
4.130, Diagnostic Code 9400 (1998).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that he incurred bilateral hearing loss 
and tinnitus as a result of acoustical trauma he sustained 
while he was an anti-aircraft gunner during World War II.  He 
also asserts that the disability rating should be higher for 
his service-connected anxiety because the disorder has become 
more severe.

Service connection claims

A veteran is entitled to service connection for a disability 
resulting from disease or injury incurred in or aggravated in 
line of duty while in the active military, naval, or air 
service.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 
(1998).  Service connection may also be allowed on a 
presumptive basis for certain disabilities such as organic 
diseases of the nervous system (including sensorineural 
hearing loss), if the disability becomes manifest to a 
compensable degree within one year after the veteran's 
separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 
C.F.R. §§ 3.307, 3.309 (1998).  For purposes of applying the 
laws administered by VA, impaired hearing will be considered 
to be a disability when the auditory thresholds in any of the 
frequencies 500, 1,000, 2,000, 3,000 or 4,000 hertz, are 40 
decibels or greater; or when the auditory thresholds for at 
least three of the frequencies, 500, 1,000, 2,000, 3,000 or 
4,000 are 26 decibels or greater; or when speech recognition 
scores using the Maryland CNC Test are less than 94 percent.  
See 38 C.F.R. § 3.385 (1998).

The threshold question for the Board, however, is whether the 
veteran presents a well-grounded claim for service 
connection.  A well-grounded claim is one that is plausible, 
capable of substantiation or meritorious on its own.  38 
U.S.C.A. § 5107(a); Grivois v. Brown, 6 Vet. App. 136, 140 
(1994); Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  
While the claim need not be conclusive it must be accompanied 
by supporting evidence.  Tirpak v. Derwinski, 2 Vet. App. 
609, 611 (1992).  In the absence of evidence of a well-
grounded claim there is no duty to assist the claimant in 
developing the facts pertinent to his claim and the claim 
must fail.  Epps v. Gober, 126 F.3d 1464, 1467-68 (1997).

To establish that a claim for service connection is well 
grounded the appellant must demonstrate the existence of a 
current disability, the incurrence or aggravation of a 
disease or injury in service, and a nexus between the current 
disability and the in-service injury.  Id. at 1467-1468.  
Medical evidence is required to prove the existence of a 
current disability and to fulfill the nexus requirement.  Lay 
or medical evidence, as appropriate, may be used to prove 
service incurrence.  Id. at 1468.  The third element may be 
established by the use of statutory presumptions.  Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995).

Alternatively, a veteran may establish a well-grounded claim 
for service connection under the chronicity provision of 38 
C.F.R. § 3.303(b), which is applicable where evidence, 
regardless of its date, shows that a veteran had a chronic 
condition in service or during an applicable presumption 
period, and that that same condition currently exists.  This 
evidence must be medical unless the condition at issue is of 
a type for which case law considers lay observation 
sufficient.  If the chronicity provision is not applicable, a 
claim still may be well grounded pursuant to the same 
provision if the evidence shows that the condition was 
observed during service or any applicable presumption period 
and continuity of symptomatology was demonstrated thereafter, 
and includes competent evidence relating the current 
condition to that symptomatology.  Savage v. Gober, 10 Vet. 
App. 488, 495-98 (1997).

Service personnel records disclose that during World War II 
the veteran served in Europe as a member of a 16-man light 
artillery crew which loaded, aimed and fired a 50 caliber 
water-cooled machine gun mounted on a half track.  The 
veteran's responsibility was to destroy enemy planes, 
personnel and vehicles.  He was injured while under fire in 
combat in Germany and was awarded a Purple Heart.

Service medical records (SMR's) associated with the claims 
file disclose that at the time of his induction the veteran's 
bilateral hearing acuity was measured at 20/20.  Several 
months prior to his separation from service it was measured 
at 15/15 bilaterally for a low whispered voice.  No SMRs 
include evidence that the veteran sought or received 
treatment or was diagnosed with hearing loss or tinnitus.  
The SMRs do not include audiometric measurement of the 
veteran's hearing acuity.  A report of an August 1948 VA 
physical examination describes the veteran's auditory canals 
as normal.

The first claims file evidence of hearing loss and tinnitus 
are May 1997 VA audio and ear disease examination reports 
which note the veteran's complaints of tinnitus over the past 
five years and hearing loss since a bomb exploded near his 
position in Normandy during the war causing a concussion to 
his ears.  Audiological evaluation showed the veteran to have 
an average puretone air conduction of 69 in the left ear and 
68 in the right ear.  His pure tone thresholds in decibels 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
30
65
65
95
LEFT
35
30
75
80
90

Speech audiometry revealed speech recognition ability of 40 
percent for the left ear and 48 percent for the right ear.  
The examiners diagnosed the veteran with mild sloping to 
severe sensorineural hearing loss bilaterally and bilateral 
tinnitus.  The examiners did not provide an opinion as to the 
etiology of the veteran's hearing loss or tinnitus.

The Board recognizes that the veteran engaged in combat with 
the enemy during World War II and therefore accepts his 
assertion of substantial noise exposure during service.  See 
38 U.S.C.A. § 1154(b).  However, this provision creates 
neither a presumption of service connection, Smith v. 
Derwinski, 2 Vet. App. 137 (1992), nor grounds to 
etiologically link a condition in service to a current 
condition.  Cohen v. Brown, 10 Vet. App. 128, 138 (1997).  
The only evidence that purports to relate the hearing loss or 
tinnitus to service are statements submitted by the veteran 
himself.  However, because he is a lay person with no medical 
training or expertise, his statements alone cannot constitute 
competent evidence of a causal nexus between current hearing 
loss and tinnitus and his period of active service.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  
Undoubtedly, the veteran is sincere in his belief that his 
hearing loss and tinnitus are related to his service.  
However, he is not qualified as a layperson to offer such an 
opinion and the veteran's mere contentions without supporting 
medical evidence do not constitute well-grounded claims.

Inasmuch as the record is devoid of competent medical 
evidence establishing a link between the veteran's current 
hearing loss and tinnitus and his period of active service, 
the veteran's claims for service connection for hearing loss 
and for tinnitus are implausible and must be denied as not 
well grounded.

Because the veteran has failed to meet his initial burden of 
submitting evidence of a well-grounded claim for service 
connection, the VA is under no duty to assist him in 
developing the facts pertinent to his claim.  See Epps, 126 
F.3d at 1468.  As the Board is not aware of the existence of 
additional evidence that might well ground the veteran's 
claim, a duty to notify does not arise pursuant to 38 
U.S.C.A. § 5103(a).  See McKnight v. Gober, 131 F.3d 1483, 
1484-1485 (Fed. Cir. 1997).  That notwithstanding, the Board 
views its discussion as sufficient to inform the veteran of 
the elements necessary to well ground his claim, and an 
explanation as to why his current attempt fails.


Increased rating claim

A challenge to a disability rating assigned to a service-
connected disability is sufficient to establish a well-
grounded claim.  Fenderson v. West, 12 Vet. App. 119, 125-126 
(1999); Caffrey v. Brown, 6 Vet. App. 337, 381 (1994); 
Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  
Therefore, the Board finds that the veteran's claim for an 
increased rating for anxiety is well grounded.  See 38 
U.S.C.A. § 5107(a) (West 1991).  The Board also is satisfied 
that the record includes all evidence necessary for the 
equitable disposition of this appeal and that the veteran 
requires no further assistance.

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities 
(rating schedule) to the veteran's current symptomatology.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § Part 4 (1998).  The 
Board reviews the extent to which a service-connected 
disability adversely affects the veteran's ability to 
function under the conditions of ordinary daily life.  The 
Board then assigns a rating which, as far as practicable, is 
based upon the extent to which the current disability impairs 
the veteran's earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. §§ 4.1, 4.10.  If two evaluations are potentially 
applicable the higher evaluation will be assigned if the 
disability appears to approximate more closely the criteria 
required for that rating.  Otherwise, the Board will assign 
the lower rating.  38 C.F.R. § 4.7.  A disability may require 
reratings in accordance with changes in a veteran's 
condition.  It is therefore essential to consider a 
disability in the context of the entire recorded history when 
determining the level of current impairment.  38 C.F.R. 
§ 4.1.  Nevertheless, the current level of disability is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

The veteran was first granted service connection for anxiety 
by a September 1945 rating decision that assigned a 50 
percent disability rating.  The RO reduced the rating to 30 
percent by a June 1947 rating decision, and to a 
noncompensable evaluation by an August 1949 rating decision.  
The RO increased the rating to 30 percent pursuant to 
Diagnostic Code 9400 by a February 1984 rating decision.  The 
30 percent rating has been in effect ever since.

Under 38 C.F.R. § 4.130, Diagnostic Code (DC) 9400, 
generalized anxiety disorder is evaluated as follows for the 
30, 50, 70 and 100 percent ratings, respectively:

Occupational and social impairment with 
occasional decrease in work efficiency 
and intermittent periods of inability to 
perform occupational tasks (although 
generally functioning satisfactorily, 
with routine behavior, self-care, and 
conversation normal), due to such 
symptoms as: depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or 
less often), chronic sleep impairment, 
mild memory loss (such as forgetting 
names, directions, recent events) [30 
percent].

Occupational and social impairment with 
reduced reliability and productivity due 
to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more 
than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term memory 
(e.g., retention of only highly learned 
material, forgetting to complete tasks); 
impaired judgment; impaired abstract 
thinking; disturbances of motivation and 
mood; difficulty in establishing and 
maintaining effective work and social 
relationships [50 percent].

Occupational and social impairment, with 
deficiencies in most areas, such as work, 
school, family relations, judgment, 
thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting 
the ability to function independently, 
appropriately and effectively; impaired 
impulse control (such as unprovoked 
irritability with periods of violence); 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a 
worklike setting); inability to establish 
and maintain effective relationships [70 
percent].

Total occupational and social impairment, 
due to such symptoms as: gross impairment 
in thought processes or communication; 
persistent delusions or hallucinations; 
grossly inappropriate behavior; 
persistent danger of hurting self or 
others; intermittent inability to perform 
activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory 
loss for names of close relatives, own 
occupation, or own name [100 percent].

After separation from service, during which he was first 
diagnosed with severe chronic anxiety, the veteran underwent 
several VA mental examinations in the 1940s.  An examination 
report from July 1946 described the veteran's psychoneurosis, 
anxiety state as in almost complete remission.  A social 
service report from May 1947 disclosed that the veteran 
continued to display symptoms of his disability but that he 
seemed to have been improving.  An examination report from 
August 1949 reported that the veteran appeared almost 
entirely normal and diagnosed him with mild anxiety reaction.  
The claims file contains no evidence pertaining to the 
veteran's anxiety for more than 30 years after August 1949.

Evidence associated with the claims file documents the 
veteran's private and VA treatment and examination for 
anxiety beginning in 1983.  An October 1983 letter from a 
private psychiatrist who had treated the veteran stated that 
the veteran had extremely severe and disabling depression 
marked by irritability, loss of interest, helplessness and 
hopelessness, insomnia and frequent crying.  The physician 
opined that this disorder was a continuation of the veteran's 
service-connected disorder.  A VA physician who examined the 
veteran in January 1984 estimated that he was moderately 
impaired by his psychiatric disorder.

After 1984 the claims file shows another gap in documentation 
of the veteran's anxiety until 1997 when he underwent a VA 
examination.  In May 1997 a VA physician who examined the 
physician reported his complaints of insecurity and 
depression.  The examiner noted objective findings of 
appropriate dress, cooperative attitude, good thought 
production and continuity without thought disorder, goal 
directed speech, alert and oriented except he did not know 
the date, intact remote and recent memory, difficulty with 
serial sevens and backward spelling, good relationship to 
reality, fair insight and judgment, no suicidal or homicidal 
ideation (although the examiner also noted the veteran's 
report of feeling suicidal at the time of his divorce), sad 
mood, angry affect, and an undisturbed sleep and appetite.  
The examiner concluded that the severity of the veteran's 
symptomatology was unchanged from that reported from the 1984 
examination and that the veteran continued to have mild to 
moderate social and industrial impairment characterized by a 
Global Assessment of Functioning score of 65.

The veteran underwent VA treatment for anxiety in 1998.  
Records from January document a major depressive episode 
during which the veteran reported disturbed sleep, increased 
irritability, loss of interest in activities, decreased 
appetite and social isolation.  The veteran did not report 
suicidal or homicidal ideation, or audio or visual 
hallucinations.  There was no objective evidence of paranoid 
thought, the veteran was fully oriented, his mood was 
depressed, he spoke loudly and without modulation but he was 
logical and coherent, he was tearful and had decreased motor 
activity.  Treatment records from March and April 1998 
disclose that the veteran reported no recent suicidal 
feelings, depression or impaired ability to carry out normal 
activities or loss of interest in things he once cared about.  
March 1998 treatment records also note the veteran's report 
of fixation on the Normandy invasion in which he participated 
during service but that he was doing fairly well with his 
current medications.  In June 1998 a VA physician noted that 
the veteran demonstrated poor eye contact and a short temper 
and in July 1998 the veteran reported feeling more depressed.

In a January 1998 written statement the veteran asserted that 
his anxiety symptomatology including feelings of isolation, 
panic attacks, difficulty understanding and impaired judgment 
and thinking entitled him to a 50 percent disability rating.

The Board finds that the veteran may manifest some symptoms 
required for an evaluation in excess of 30 percent for 
anxiety under Diagnostic Code 9400.  Those symptoms include, 
intermittent disturbances of motivation and difficulty 
establishing and maintaining effective social relationships.  
However, there is little or no objective medical evidence of 
many of the other symptoms required to support an evaluation 
in excess of 30 percent.  Specifically, there is no evidence 
of flattened affect, circumstantial, circumlocutory, or 
stereotyped speech, panic attacks more than once a week, 
difficulty in understanding complex commands, impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks), impaired 
judgment or impaired abstract thinking.  The veteran's other 
anxiety-related symptomatology was not described by the VA 
examiner in May 1997 as seriously debilitating.  The examiner 
noted that the veteran's insight and judgment were "fair" 
and treatment records establish his ability to maintain a 
close personal relationship with his wife.  The examiner's 
assignment of a GAF score of 65 is consistent with the 
conclusion that the veteran manifests only "mild to moderate 
social impairment" as a result of his anxiety, consistent 
with the current 30 percent rating.  See American Psychiatric 
Association's Diagnostic and Statistical Manual for Mental 
Disorders (Fourth Ed. 1994) (DSM-IV) adopted by the VA at 38 
C.F.R. §§ 4.125 and 4.126.  

In consideration of the foregoing, the Board finds that the 
medical evidence does not show that the veteran's anxiety has 
manifested itself to a degree sufficient to warrant a higher 
schedular rating.  The symptomatology associated with the 
veteran's anxiety is not shown to more nearly approximate the 
schedular criteria for the next higher 50 percent evaluation.  
See 38 C.F.R. § 4.7.  Therefore, his claim of entitlement to 
an evaluation in excess of 30 percent for anxiety must be 
denied.


ORDER

The appeal is denied.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals



 

